Citation Nr: 0701866	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-09 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for major 
depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service for in excess of 22 years, 
including from September 1973 to June 1981.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for major depression in a rating decision dated 
August 1991.

2.  The RO notified the veteran of the August 1991 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

3.  The evidence received since August 1991 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for major depression and raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision, in which the RO denied 
the veteran entitlement to service connection for major 
depression, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for major 
depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the veteran's claim of entitlement 
to service connection for major depression in a rating 
decision dated August 1991.  The RO denied the claim on the 
basis that there was no diagnosis of major depression of 
record dated in service or prior to July 1986.  In deciding 
the claim, the RO considered the veteran's service medical 
records and post-service VA treatment records.  

By letter, the RO notified the veteran of the August 1991 
rating decision and of his appellate rights with regard to 
that decision.  Thereafter, however, the veteran did not 
appeal the decision to the Board.  The August 1991 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

The veteran attempted to reopen his claim for service 
connection for major depression in a written statement 
received at the RO in June 2002.  A claim that is the subject 
of a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's August 1991 rating decision includes post-
service treatment records, reports of VA examinations, and 
the veteran's and his representative's written statements.  
This evidence is new because it was not previously submitted 
to agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for major depression.  In addition, it 
raises a reasonable possibility of substantiating that claim.  
This evidence, specifically, the veteran's post-service VA 
treatment records, establishes that the veteran received 
treatment for depression earlier than 1986, in 1982, the year 
after he was discharged from service.  The lack of such 
evidence formed the basis of the RO's previous denial of the 
veteran's claim for service connection for major depression.   

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's claim for 
service connection for major depression.  The Board may not 
now decide this claim on its merits, however, because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for major depression is 
reopened and, to this extent only, granted.


REMAND

The veteran claims entitlement to service connection for 
major depression on the basis that he initially manifested 
this condition in service.  Additional action is necessary 
before the Board can proceed in deciding this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  The VCAA, 
which is applicable to this appeal, provides, in part, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
aff
ord
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
such an opinion is necessary.  The RO afforded the veteran a 
VA 
exa
min
ati
on
in February 2003, during which a VA examiner proferred an 
opi
nio
n 
on 
cau
sat
ion
but, for the reason that follows, the opinion is insufficient 
to 
adj
udi
cat
e 
the
veteran's claim.  

According to the veteran's service medical records, the 
veteran did not seek treatment for complaints associated with 
his mental health while serving on active duty.  However, on 
retirement examination conducted in March 1981, the veteran 
reported that he had had frequent trouble sleeping, 
depression or excessive worry and nervous trouble.  
During the year after his discharge from service, beginning 
in July 1982, the veteran expressed complaints associated 
with his mental health.  Initially, a VA physician attributed 
such complaints to anxiety, depression and situational 
maladjustment.  Since then, the veteran has received 
treatment for a psychiatric disorder, variously diagnosed, 
including as major depression.  

In February 2003, when the veteran underwent the previously 
noted VA mental disorders examination, a VA examiner 
discussed the etiology of the veteran's major depression.  
The examiner found that it was not at all likely that the 
veteran's current psychiatric disorder was related to events 
in the military.  The examiner did not acknowledge the 
documented in-service report of depression and specifically 
based his opinion on a lack of evidence of mental health 
treatment prior to 1986.  At the time the VA examiner 
proffered his opinion, he was not privy to medical records 
showing such treatment during the year after the veteran's 
discharge from service.  The veteran submitted such records 
in 2005.  

In light of the foregoing, another medical opinion is needed.  
This case is thus REMANDED for the following action:

1.  Forward the claims file to a VA 
physician for review of pertinent 
documents therein and ask the physician to 
confirm in his written report that he 
conducted such a review.  Following such 
review, the physician should:

a) indicate whether the veteran 
has major depression; 

b) opine whether such disorder 
is at least as likely as not 
related to the veteran's 
service, including the 
documented in-service report of 
depression; and  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Readjudicate the veteran's claim based 
on all of the evidence of record.  If the 
benefit sought is again denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claim being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


